Citation Nr: 0918192	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-28 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus. 

2.  Entitlement to service connection for coronary artery 
disease. 

3.  Entitlement to service connection for kidney stones. 

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities. 

5.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities. 

6.  Entitlement to service connection for cataracts. 

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from December 1964 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which denied service connection for the 
above-listed disabilities, as well as entitlement to TDIU.  
The Veteran initiated an appeal of this decision and 
requested de novo review by a Decision Review Officer (DRO).  
The DRO issued a statement of the case (SOC) in April 2006 
that continued the denial of his claim.  The Veteran's appeal 
was perfected with the timely submission of his substantive 
appeal in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

Service personnel records

The Veteran has contended that he served on board the USS 
Dale in the waters offshore Vietnam.  While not contending to 
have actually set foot in Vietnam, the Veteran indicated that 
"we helped rescue pilots that were shot down or had wounded 
aircraft."  His statements are unclear as to whether he 
participated in these rescue operations and, if so, how close 
he came to Vietnam.  On remand, the Veteran should be asked 
to provide additional detail concerning his participation in 
these rescue operations.  

Furthermore, the Veteran has indicated that while serving 
aboard the USS Kitty Hawk; USS Constellation and USS Ranger 
he helped unload cargo that possibly contained Agent Orange.  
It is possible that the Veteran's service personnel records 
might shed more light on whether the Veteran was exposed to 
herbicides or whether the presumption of exposure applies.  
Under these circumstances, the Board believes that it is 
appropriate to obtain the Veteran's service personnel records 
(if available) for his period of military service.  See Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.]

VCAA notice

The Veteran has argued that his coronary artery disease, 
peripheral neuropathy of the upper and lower extremities, an 
eye disability and kidney stones are related to his claimed 
Agent Orange exposure but also as secondary to his diabetes 
mellitus.  Although the RO sent the Veteran a VCAA notice 
letter in August 2005, that letter did not inform the Veteran 
of what evidence is necessary to substantiate a secondary 
service connection claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008).  

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).
The Board therefore must remand the case to the agency of 
original jurisdiction because the record does not show that 
the Veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.  

Inextricably intertwined issue

The Veteran's claim of entitlement to TDIU is inextricably 
intertwined with the claims the Board is remanding.  In other 
words, if service connection is granted for diabetes 
mellitus, coronary artery disease, peripheral neuropathy of 
the upper and lower extremities, an eye disability or kidney 
stones, this may impact his TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other]. Action on the Veteran's 
remaining claims is therefore deferred.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with a corrective VCAA letter 
which informs him of what the evidence 
must show to establish secondary service 
connection for his claimed disabilities. 

2.  VBA should contact the Veteran and 
request he provide additional details 
surrounding his claimed exposure to Agent 
Orange.  In particular, the Veteran should 
be asked to provide as much information as 
possible surrounding any rescue missions 
he participated in while stationed on the 
USS Dale.  In particular, the Veteran 
should be asked to provide as much detail 
as possible about the dates of these 
operations, were the operations occurred, 
and what his specific duties were during 
the operations.  

3.  VBA should contact the National 
Personnel Records Center (NPRC) and/or any 
other appropriate repository of records, 
and request copies of Veteran's service 
personnel records.  All efforts to obtain 
such records should be documented in the 
claims folder.

4.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

